         Case 1:17-cr-00216-CKK Document 245 Filed 09/02/20 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                       :
                                               :      Criminal No.: 17-CR-216 (CKK)
               v.                              :
                                               :
TIFFANY HENRY,                                 :
                                               :
               Defendant.                      :


                                 NOTICE OF APPEARANCE

       The United States of America by and through its attorney, the United States Attorney

for the District of Columbia, informs the Court that the above-captioned matter is assigned to

Assistant United States Attorney Laura Crane, who may be contacted by telephone on

(202) 252-7667 or e-mail at Laura.Crane@usdoj.gov. This is notice of her appearance in this

matter on behalf of the United States.




                                               Respectfully submitted,

                                               MICHAEL R. SHERWIN
                                               Acting United States Attorney
                                               New York Bar No. 4444188

                                         By:   /s/ Laura Crane ______________
                                               Laura Crane
                                               Assistant United States Attorney
                                               D.C. Bar Number 992454
                                               United States Attorney’s Office
                                               555 Fourth Street, N.W.
                                               Washington, D.C. 20530
                                               Telephone: (202)252-7667
                                               Email: laura.crane@usdoj.gov
